TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-09-00031-CR



                            Gregory Anthony Rodriguez, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. CR-07-065, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury found appellant Gregory Anthony Rodriguez guilty of thirteen counts of

aggravated sexual assault, indecency with a child, and sexual assault committed against the two

daughters of his ex-girlfriend. Appellant’s appointed attorney has filed a brief concluding that the

appeal is frivolous and without merit.

               Counsel’s brief meets the requirements of Anders v. California, 386 U.S. 738, 743-44

(1967), by presenting a professional evaluation of the record and demonstrating that there are no

arguable grounds to be advanced. See Penson v. Ohio, 488 U.S. 75, 80 (1988); Anders, 386 U.S. at

743-44; High v. State, 573 S.W.2d 807, 811-13 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d
684, 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969).

Appellant’s attorney sent appellant a copy of the brief and advised him that he had the right to
examine the record and file a pro se brief. See Anders, 386 U.S. at 744; Jackson v. State,

485 S.W.2d 553, 553 (Tex. Crim. App. 1972). No pro se brief has been filed.

               We have considered the record and counsel’s brief and agree that the appeal is

frivolous and without merit. We have reviewed the evidence presented to the jury and the

procedures that were observed and find nothing in the record that might arguably support the appeal.

We grant counsel’s motion to withdraw and affirm the judgment of conviction.1




                                               ___________________________________________

                                               David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Affirmed

Filed: January 13, 2010

Do Not Publish




       1
          No substitute counsel will be appointed. Should appellant wish to seek further review of
his case by the court of criminal appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. See generally Tex. R. App.
P. 68-79 (governing proceedings in the Texas Court of Criminal Appeals). Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the date
this Court overrules the last timely motion for rehearing filed. See Tex. R. App. P. 68.2. The
petition must be filed with this Court, after which it will be forwarded to the court of criminal
appeals along with the rest of the filings in the cause. See Tex. R. App. P. 68.3, 68.7. Any petition
for discretionary review should comply with rules 68.4 and 68.5 of the rules of appellate procedure.
See Tex. R. App. P. 68.4, 68.5.

                                                  2